Citation Nr: 1227916	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1979 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for tinnitus and bilateral knee disabilities, and also denied service connection for bilateral hearing loss and hemorrhoids (after determining that new and material evidence had been submitted to reopen these latter two claims).

The Board notes that the claims file was rebuilt upon receipt of the Veteran's current claims for service connection for tinnitus, bilateral hearing loss, and hemorrhoids in June 2006.  There are no prior rating decisions of record, even though the December 2006 rating decision refers to a prior rating decision (with no date cited) which allegedly denied service connection for bilateral hearing loss and hemorrhoids.

Regardless of whether a prior rating decision actually exists, the Board notes that service treatment records (in the form of original microfiche records and printed copies of such) were newly associated with the claims file in October 2006 that are relevant to the current service connection claims for bilateral hearing loss and hemorrhoids and would have existed at the time of a prior rating decision adjudicating those issues.  As a result, the current claims for service connection for bilateral hearing loss and hemorrhoids will now be considered on the merits, with the period of claim extending back to the date of the Veteran's original claim for service connection for those issues.  See 38 C.F.R. § 3.156(c) (2011).

The issue of entitlement to service connection for a bilateral knee condition is not before the Board, as the Veteran excluded this issue from his April 2008 VA Form 9.  See 38 C.F.R. §§ 20.200, 20.302 (2011).

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus first manifested during active duty service, and has persisted since that time.

2.  Bilateral hearing loss first manifested during active duty service, and has persisted since that time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board is granting the claims for service connection for tinnitus and bilateral hearing loss.  For those claims, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has tinnitus and bilateral hearing loss due to recurring ear infections in service, as well as due to in-service noise exposure from his job as a radio communicator.

An audiogram at the Veteran's June 1979 service entrance examination reflected normal hearing in both ears.  His service treatment records document numerous complaints of bilateral ear pain and cerumen blockage, as well as repeated assessments of bilateral chronic otitis externa and media.  An in-service audiogram in October 1980 revealed hearing loss for VA purposes in both ears.  See 38 C.F.R. § 3.385 (2011).  An audiogram at his September 1982 service separation examination reflected normal hearing in both ears.

Nearly 21 years after his discharge from service, a private treatment record reflects that the Veteran complained of a right earache in September 2003, and he was assessed with persistent otitis externa on that occasion.

At a September 2006 private audiological examination, the Veteran complained of tinnitus and reported a history of noise exposure in the military.  An audiogram was interpreted as revealing slight to mild conductive hearing loss in the right ear and normal hearing in the left ear.

At a fee-basis VA audiological examination conducted in December 2007, the Veteran reported a history of multiple episodes of ear infections over the past 25 years which started when he was in the military.  He stated that he now usually self-treats these infections with topical acetic acid irrigations.  He reported that his hearing has been "down" for about 20 years.  He reported having intermittent humming tinnitus.  Audiometric testing revealed hearing loss for VA purposes in both ears.  The examiner diagnosed the Veteran with bilateral intermittent tinnitus and bilateral sensorineural hearing loss.  The examiner opined that the etiology of the tinnitus is at least as likely as not due to the hearing loss.  The examiner opined that the etiology of the tinnitus is not due to noise exposure in the military because the Veteran's September 1982 audiogram at separation revealed normal hearing bilaterally.  The examiner opined that it is not likely that the recent diagnosis of tinnitus is related to the Veteran's treatment for otitis media and/or ear condition; no rationale was provided for this opinion.  The examiner opined that the external otitis would not result in sensorineural hearing loss; no rationale was provided for this opinion.

A July 2012 statement from a private physician was submitted after the April 2008 statement of the case and was not accompanied by a waiver of initial RO consideration.  However, because this July 2012 statement is favorable to the Veteran's claims for service connection for tinnitus and bilateral hearing loss, and because such claims are being granted in full, the Board finds that there is no prejudice to the Veteran in considering this evidence in the first instance.

In her July 2012 statement, the physician indicated her thorough review of the Veteran's claims file and pertinent medical records.  The physician noted that hearing loss due to acoustic trauma may at first be temporary, with hearing returning to normal after several days; but if exposure occurs repeatedly, the ears will eventually lose their ability to bounce back, resulting in permanent hearing degeneration.  The physician noted that ear infections are also significant contributory factors in the development of hearing loss, particularly in individuals who suffer with chronic otitis media, as the Veteran has.  She explained that usually the hearing loss from an ear infection is mild and temporary, but if ear infections are not treated or are recurrent, they can lead to long-term, severe hearing loss.  The physician noted that tinnitus is a common otologic symptom secondary to numerous etiologies, including noise exposure and otitis.

The physician opined that, given the significant history of recurrent episodes of chronic otitis media and externa, as well as noise exposure, it would be reasonable to conclude that the Veteran's in-service ear infections and noise exposure were contributory factors to his current hearing loss.  The physician opined that it is at least as likely as not that the Veteran's service-related noise exposure and ear infections both contributed to the hearing loss as well as the tinnitus, noting that tinnitus has been found to be far more common in subjects with hearing difficulties and that otitis is a significant contributory factor in the development of tinnitus.

The Veteran is competent to describe his symptoms of tinnitus and bilateral hearing loss without any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The competent and credible evidence of record establishes that tinnitus and bilateral hearing loss first manifested while the Veteran was on active duty, and have persisted since that time.  The Veteran experienced relevant symptomatology in service; his service treatment records clearly document his repeated assessments of bilateral chronic otitis externa and media, and an October 1980 in-service audiogram clearly documents bilateral hearing loss.  The Veteran is currently diagnosed with tinnitus and bilateral hearing loss.  A private physician in July 2012 provided adequate supporting rationale for her opinion that the Veteran's current tinnitus and bilateral hearing loss are associated with his in-service noise exposure and ear infections.  The negative nexus opinions provided by the December 2007 QTC examiner were not accompanied by adequate supporting rationale and are therefore less probative than the private physician's opinion.  Accordingly, service connection for tinnitus and bilateral hearing loss is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

REMAND

At his June 1979 service entrance examination, the Veteran's anus and rectum were assessed as abnormal, with hemorrhoids noted.  The Veteran's service treatment records document complaints of hemorrhoids in October 1979, January 1981, and January 1982.  At his September 1982 service separation examination, it appears from the report that his anus and rectum were not examined.

More than 35 years after his discharge from service, private treatment records reflect that the Veteran underwent an emergency hemorrhoidectomy to remove prolapsed gangrenous hemorrhoids in June 1998.

In his June 2006 claim, the Veteran alleged that he had continuous problems with hemorrhoids while on active duty, and he noted that he had surgery in 1998 and has continued to have problems to the present day.

The Veteran is to be scheduled for a VA rectum and anus examination to obtain an opinion with adequate supporting rationale as to whether there is a relationship between his current hemorrhoids and any incident of his military service.

Any available treatment records are to be requested.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify all treatment providers who treated him for hemorrhoids since service.  After securing the necessary release, obtain those records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his current hemorrhoids.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the hemorrhoid noted at entrance into service underwent a permanent increase in severity during service and if so, was that permanent increase in severity during service due to the natural progression of the condition.  The examiner is to specifically consider and address the notation of hemorrhoids at the Veteran's service entrance examination in June 1979; the in-service treatment for hemorrhoids in October 1979, January 1981, and January 1982; the Veteran's allegations of continuity of symptomatology since service; and the relevant post-service medical evidence.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


